Title: [Diary entry: 19 May 1788]
From: Washington, George
To: 

Monday 19th. Thermometer at 69 in the Morning—78 at Noon and 77 at Night. Very little Wind all day—what blew was from the So. Wt. Clear till towards evening when it clouded but did not rain here. Rid to the Ferry & French’s Plantations, & to the Brick yard. At the Ferry—Two plows were at Work breaking up No. 3—The harrow was preparing No. 7 for the reception of Buck Wheat—Two ferry men were planting Cabbages (of Mr. Peacys kind, as already mentioned) and the other hands were at Wk. in the Newground. At Frenchs—Four Plows were breaking up No. 5. Two harrows crossing in do. for sowing Buck Wheat—one of them having got

there, about Noon, from Muddy hole; where all the Buck Wheat intended for that place, was put in, and covered. The other hands were planting Corn.